DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6-8 and 10-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the terminology in claims 1 and 17, “to define, in the expandable member, an upper side facing, convex occupant capture region above the hood.”, does not appear to be supported by the original disclosure.  The limitations are defining an upper surface of the expandable member which is clearly shown in the figures to be more concave like although the terms “concave” and “convex” do not appear to be supported by the specification either.  Examiner suggest a careful revision utilizing language supported by the original disclosure.
Examiner notes that concave is generally defined as “curved like a segment of the interior of a circle or hollow sphere” (Examiner notes that terminology “convex” would similarly by curved like a segment of the exterior); as the original disclosure does not appear to disclosed the nature of the region in question other than as a “recessed portion” (Reference is made to Paragraph 0063 of the published specification), the terminology “convex” and/or “concave” do not appear to be supported, at least not in the originally filed specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al (US Publication 2019/0375368).
In regards to claim(s) 17, Kanno et al. discloses the claimed limitations including an outside protection apparatus for a vehicle, the apparatus comprising:
an outside airbag device (20) that comprises:
an expandable member (22) configured to be expanded rearward from a front portion of a body of the vehicle so as to be overlaid on a hood (1) of the body; and
an inflator (21) configured to expand the expandable member;
a collision detector (30) configured to predict or detect a collision between the body and a person outside the vehicle; and
a controller (32) configured to expand the expandable member of the outside airbag device when the collision detector predicts or detects a collision;
wherein the expandable member comprises:
a front bag portion (23a-23g) configured to be expanded at the front portion of the body so as to be overlaid or the hood, a rear bag portion (23h-23i) configured to be expanded in a location closer to rear than the front bag portion (Reference is made to Figures 1-10); and
a tensile member (25) that originates form a location forward of the rear end of the front bag portion and extends rearward so as to couple the rear bag portion to the body; and,
wherein the rear bag portion is expandable in the location closer to the rear than the front bag portion by the tensile member so as to stand on the hood in a manner wherein an upper region of the standing rear bag portion is drawn by the tensile member toward the front bag portion as to define, in the expansible member, an upper side facing, convex (concave) occupant capture region above the hood.
Allowable Subject Matter
Claim(s) 5, 9 and 19 is/are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8 and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s amendment necessitated the new ground(s) of rejection presented.  Amended claims 1 and 17 introduce new matter issues.  Newly added limitations to claim 17, as best understood, have been fully addressed above.  As claim 1 includes issues of new matter, while no art has been applied thereto the limitations are not deemed allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616